United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.H., Appellant
and
OFFICE OF PERSONNEL MANAGEMENT,
BOYERS HUMAN RESOURCES SERVICES
TEAM, Boyers, PA Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2461
Issued: May 15, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On September 15, 2008 appellant timely filed an appeal from the decision of the Office
of Workers’ Compensation Programs’ Branch of Hearings and Review dated July 25, 2008
affirming a January 14, 2008 decision which denied his claim. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained an injury in the performance
of duty.
FACTUAL HISTORY
On September 5, 2006 appellant, a 52-year-old federal investigator, filed an occupational
disease claim (Form CA-2) for severe peripheral neuropathy in his legs, hands and arms, Type II
diabetes and tinnitus, which he alleged were due to his work as an investigator at the Hanford
Nuclear Reservation. He first became aware of the relationship of his conditions and his federal

employment on January 1, 2004. Appellant alleged that he was unemployed and 100 percent
disabled.1
Appellant submitted a medical report dated September 22, 2004 signed by Dr. Robert
Austin Gorsuch, a Board-certified osteopath, specializing in internal medicine. Dr. Gorsuch
diagnosed appellant with poorly controlled diabetes, severe peripheral neuropathy, plantar
fasciitis and one other condition which is illegible. In a subsequent medical report, dated
June 20, 2005, he modified his diagnosis to peripheral neuropathy, plantar fasciitis, diabetes and
tinnitus.
Appellant submitted no other medical evidence with his claim and by decision dated
December 7, 2007 the Office denied his claim finding it was not timely filed.
Appellant disagreed and requested an oral hearing. By decision dated January 14, 2008,
the Office rescinded its December 7, 2007 decision, finding that appellant’s claim was, in fact,
timely. By separate decision dated January 14, 2008, it denied appellant’s claim because the
evidence of record was insufficient to establish that he sustained an injury as defined by the Act.
Again appellant disagreed and requested an oral hearing. By letter dated April 14, 2008,
the Office notified appellant that a hearing had been scheduled for May 13, 2008 at 1:30 pm.
At the hearing appellant testified that he had worked out of his vehicle, rather than in an
office environment, at the Hanford Reservation while conducting investigations. He testified
that it was “record of fact that dioxin was used in the Hanford area.” Appellant also testified
that it would be difficult to obtain a physician’s report which would discuss his exposure to
dioxin and provide an opinion regarding causal relationship to his current conditions as the
dioxin was no longer in his system. He also noted that the Department of Veterans Affairs had a
policy which presumed causal relationship upon exposure to dioxin.
By decision dated July 25, 2008, the Branch of Hearings and Review affirmed the
Office’s January 14, 2008 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential
1

Appellant noted that he had previously filed the claim under Department of Labor, Energy Employee’s
Occupational Illness Compensation Program. After a long delay he had been informed that he was not eligible for
benefits under that program.
2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

2

elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.5
Rationalized medical opinion evidence is medical evidence which includes a physician(s)
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6 The weight of medical evidence is determined by its reliability, its
probative value, its convincing quality, the care of analysis manifested and the medical rationale
expressed in support of the physician’s opinion.7
ANALYSIS
The issue is whether appellant met his burden of proof in establishing that he sustained
severe peripheral neuropathy in his legs, hands and arms, Type II diabetes and tinnitus arising
out of his work duties as an investigator at the Hanford Nuclear Reservation. The Board finds
that appellant did not submit sufficient medical evidence to establish his claim.
Appellant has alleged that he was exposed to dioxin at the Hanford Reservation as he was
constantly traveling around the reservation conducting investigations. The relevant medical
evidence of record consists of two medical reports from Dr. Gorsuch who diagnosed appellant
with poorly controlled diabetes, severe peripheral neuropathy, tinnitus, as well as plantar
fasciitis. However neither medical report of record proffered a rationalized opinion concerning
the causal connection between any diagnosed condition and factors of appellant’s employment.
The Board has consistently held that medical reports lacking a rationale on causal relationship
have little probative value.8

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

6

Leslie C. Moore, 52 ECAB 132 (2000).

7

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
8

Mary E. Marshall, 56 ECAB 420 (2005).

3

An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that his condition was aggravated by his employment is sufficient to
establish causal relationship.9
The Board has held that the fact that a condition manifests itself or worsens during a
period of employment10 or that work activities produce symptoms revelatory of an underlying
condition11 does not raise an inference of causal relationship between a claimed condition and
employment factors.
While appellant has urged that the Act’s program adopt a presumption of causal
relationship for cases which involved exposure to dioxin, such presumption would be contrary to
fundamental principles of the program.
As there is no probative rationalized medical evidence addressing how appellant’s
alleged injury was caused or aggravated by his employment,12 he has not met his burden of proof
in establishing that he sustained an injury in the performance of duty causally related to his
federal employment.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof to establish that he
sustained an injury while in the performance of duty.

9

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

10

E.A., 58 ECAB ___ (Docket No. 07-1145, issued September 7, 2007); Albert C. Haygard, 11 ECAB 393,
395 (1960).
11

D.E., 58 ECAB ___ (Docket No. 07-27, issued April 6, 2007); Fabian Nelson, 12 ECAB 155, 157 (1960).

12

See Edgar G. Maiscott, 4 ECAB 558 (1952) (holding appellant’s subjective symptoms and self-serving
declarations do not, in the opinion of the Board, constitute evidence of a sufficiently substantial nature).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs’ Branch of Hearings and Review dated July 25, 2008 is affirmed.
Issued: May 15, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

